               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5064-GF-JTJ

             Plaintiff,                    VIOLATIONS:
                                           7353780
      vs.                                  7353781
                                           Location Code: M13
 CHRISTOPHER J.
 GUTTENBERG,                               ORDER

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the defendant shall pay a total fine

amount of $660 ($600 fine and a $30 processing fee for each of the following

violation numbers: 7353780 and 7353781). The total fine amount will be paid in

full on or before March 30, 2020. Payment(s) should be mailed to the following

address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
      IT IS FURTHER ORDERED that the defendant is sentenced to 31 days

additional jail time. 30 days of that additional jail time will be suspended upon

timely payment of fines on or before March 30, 2020.

      IT IS FURTHER ORDERED that the defendant shall enter into and

complete the Montana Assessment, Course, and Treatment Program.

      IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for October 3, 2019, is VACATED.

      DATED this 30th day of September, 2019.




                                          2
